UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 19-7850


DAVID MEYERS,

                   Plaintiff - Appellant,

             v.

J. ELY; LIEUTENANT LIGHT; SERGEANT J. R. COLEMAN; M. R. SLUSS; T.
B. SMITH; SERGEANT S. COLLINS; LIEUTENANT HUGHES; MAJOR
ANDERSON, Assistant Warden; OFFICER COX; OFFICER BAKER; OFFICER
CRAFT; OFFICER CHANDLER; OFFICER HARVEY; JOHN DOE; C. MANIS;
FRANKS, IHO; B. RAVIZEE; A. VANHUSS; OFFICER HENLY; K. M.
FLEMING; HARRIS, Intel Officer; RIVERO, Intel Officer; LIGHT, Intel Officer;
F. SANTOS; M. WILLIAMS; JAMES ELLIS; BOOTH, Records Manager;
MARCUS ELAM, Western Regional Administrator; KIM CROWDER, Western
Regional Ombudsman; JEFFREY KISER; B. ARTRIP; JOE FANNIN; PAMELA
ASHBROOK; W. SWINEY; PAUL HAYNES, Western Regional Operations
Manager; WALLENS RIDGE HOUSING AUTHORITY; BI YOUNG, Counselor;
C. CAUGHRON, Counselor,

                   Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Norman K. Moon, Senior District Judge. (7:19-cv-00605-NKM-JCH)


Submitted: February 13, 2020                             Decided: February 20, 2020


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.
David Meyers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       David Meyers seeks to appeal the magistrate judge’s order referring the complaint

for an evidentiary hearing and precluding Meyers from filing any further motions or

documents until the magistrate judge issues his report and recommendation. This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2018), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2018); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Meyers

seeks to appeal is neither a final order nor an appealable interlocutory or collateral order.

Accordingly, we deny as moot Meyers’ motion for leave to proceed on appeal under the

Prison Litigation Reform Act without prepayment of fees and dismiss the appeal for lack

of jurisdiction. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




                                             3